—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his plea of guilty was not knowingly, voluntarily and intelligently entered (see, People v Hidalgo, 91 NY2d 733; People v Moore, 71 NY2d 1002, 1005-1006; People v Nixon, 21 NY2d 338, 355, cert denied sub nom. Robinson v New York, 393 US 1067). Because defendant pleaded guilty before Supreme Court determined his motion to suppress, defendant forfeited his right to our review of the contentions raised in that motion (see, People v Dunn, 218 AD2d 814; People v Patterson, 194 AD2d 748, 749, Iv denied 82 NY2d 724). We conclude that the evidence, the law and the circumstances of this case, viewed in totality and as of the time of the representation, establish that defendant received meaningful representation {see, People v Baldi, 54 NY2d 137, 147).
The remaining contentions of defendant, including those raised in his pro se supplemental brief, are encompassed by his waiver of the right to appeal (see, People v Hidalgo, supra; People v Callahan, 80 NY2d 273). (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Pine, J. P., Law-ton, Wisner, Hurlbutt and Callahan, JJ.